Exhibit 10.22

TIME WARNER INC.

2013 STOCK INCENTIVE PLAN

As Amended Through June 11, 2014

 

1. Purpose of the Plan

The purpose of the Plan is to aid the Company and its Affiliates in recruiting
and retaining employees, directors and advisors and to motivate such employees,
directors and advisors to exert their best efforts on behalf of the Company and
its Affiliates by providing incentives through the granting of Awards. The
Company expects that it will benefit from the added interest which such
employees, directors and advisors will have in the welfare of the Company as a
result of their proprietary interest in the Company’s success.

 

2. Definitions

The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:

(a)         “Act” means the Securities Exchange Act of 1934, as amended, or any
successor thereto.

(b)         “Affiliate” means any entity that is consolidated with the Company
for financial reporting purposes or any other entity designated by the Board in
which the Company or an Affiliate has a direct or indirect equity interest of at
least 20%, measured by reference to vote or value.

(c)         “Award” means an Option, SAR, award of Restricted Stock, or Other
Stock-Based Award granted pursuant to the Plan.

(d)         “Board” means the Board of Directors of the Company.

(e)         “Change in Control” means the occurrence of any of the following
events:

(i)         any “Person” within the meaning of Section 13(d)(3) or 14(d)(2) of
the Act (other than the Company or any company owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company) becomes the “Beneficial Owner” within the
meaning of Rule 13d-3 promulgated under the Act of 30% or more of the combined
voting power of the then outstanding securities of the Company entitled to vote
generally in the election of directors; excluding, however, any circumstance in
which such beneficial ownership resulted from any acquisition by an employee
benefit plan (or related trust) sponsored or maintained by the Company or by any
corporation controlling, controlled by, or under common control with, the
Company;

(ii)         a change in the composition of the Board since the Effective Date,
such that the individuals who, as of such date, constituted the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of
such Board; provided that any individual who becomes a director of the Company
subsequent to the Effective Date whose election, or nomination for election by
the Company’s stockholders, was approved by the vote of at least a majority of
the directors then comprising the Incumbent Board shall be deemed a member of
the Incumbent Board; and provided further, that any individual who was initially
elected as a director of the Company as a result of an actual or threatened
election contest, as such terms are used in Rule 14a-12 of Regulation 14A
promulgated under the Act, or any other actual or threatened solicitation of
proxies or consents by or on behalf of any person or entity other than the Board
shall not be deemed a member of the Incumbent Board;

(iii)         a reorganization, recapitalization, merger, consolidation or
similar form of corporate transaction, or the sale, transfer, or other
disposition of all or substantially all of the assets of the Company to an
entity that is not an Affiliate (each of the foregoing events, a “Corporate
Transaction”) involving the Company, unless securities representing 60% or more
of the combined voting power of the then outstanding voting securities entitled
to vote generally in the election of directors of the Company or the corporation
resulting from such Corporate Transaction,



--------------------------------------------------------------------------------

including a corporation that, as a result of such transaction owns all or
substantially all of the Company’s assets (or the direct or indirect parent of
such corporation), are held immediately subsequent to such transaction by the
person or persons who were the beneficial holders of the outstanding voting
securities entitled to vote generally in the election of directors of the
Company immediately prior to such Corporate Transaction, in substantially the
same proportions as their ownership immediately prior to such Corporate
Transaction; or

(iv)         the liquidation or dissolution of the Company, unless such
liquidation or dissolution is part of a transaction or series of transactions
described in clause (iii) above that does not otherwise constitute a Change in
Control.

(f)         “Code” means the Internal Revenue Code of 1986, as amended, or any
successor thereto.

(g)         “Committee” means the Compensation and Human Development Committee
of the Board or its successor, or such other committee of the Board to which the
Board has delegated power to act under or pursuant to the provisions of the Plan
or a subcommittee of the Compensation and Human Development Committee (or such
other committee) established by the Compensation and Human Development Committee
(or such other committee).

(h)         “Company” means Time Warner Inc., a Delaware corporation.

(i)         “Effective Date” means the date the Board approves the Plan.

(j)         “Employment” means (i) a Participant’s employment if the Participant
is an employee of the Company or any of its Affiliates or (ii) a Participant’s
services as a non-employee director, if the Participant is a non-employee member
of the Board or the board of directors of an Affiliate; provided, however that
unless otherwise determined by the Committee, a change in a Participant’s status
from employee to non-employee (other than a director of the Company or an
Affiliate) shall constitute a termination of employment hereunder.

(k)         “Fair Market Value” means, on a given date, (i) if there is a public
market for the Shares and the Shares are listed on the New York Stock Exchange
(“NYSE”), the closing sale price of the Shares on such date as reported on the
NYSE Composite Tape, or, if the Shares are no longer listed on the NYSE, then
the closing price of the Shares on such date as reported by such other national
securities exchange or quotation system on which the Shares then have their
primary listing or quotation; provided that, if no sale of Shares shall have
been reported on such date, then the immediately preceding date on which sales
of the Shares have been so reported shall be used, and (ii) if there is no
public market for the Shares on such date, the Fair Market Value shall be the
value established by the Committee in good faith.

(l)         “ISO” means an Option that is also an incentive stock option granted
pursuant to Section 6(d).

(m)         “Option” means a stock option granted pursuant to Section 6.

(n)         “Option Price” means the price for which a Share can be purchased
upon exercise of an Option, as determined pursuant to Section 6(a).

(o)         “Other Stock-Based Awards” means awards granted pursuant to
Section 9.

(p)         “Participant” means an employee, prospective employee, director or
advisor of the Company or an Affiliate who is selected by the Committee to
participate in the Plan.

(q)         “Performance-Based Awards” means certain Other Stock-Based Awards
granted pursuant to Section 9(b).

(r)         “Plan” means the Time Warner Inc. 2013 Stock Incentive Plan, as
amended from time to time.

 

2



--------------------------------------------------------------------------------

(s)         “Plan Share Limit” has the meaning set forth in Section 3.

(t)         “Restricted Stock” means any Share granted under Section 8.

(u)         “Section 162(m)” means Section 162(m) of the Code and the Department
of Treasury regulations and other interpretative guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Effective Date.

(v)         “Section 409A” means Section 409A of the Code and the Department of
Treasury regulations and other interpretative guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Effective Date.

(w)         “Shares” means shares of common stock of the Company, $.01 par value
per share.

(x)         “SAR” means a stock appreciation right granted pursuant to
Section 7.

(y)         “Subsidiary” means a subsidiary corporation, as defined in
Section 424(f) of the Code (or any successor section thereto), of the Company.

(z)         “Substitute Awards” has the meaning set forth in Section 4(c).

(aa)       “Unrestricted Pool” means a number of Shares equal to 5% of the Plan
Share Limit.

 

3. Shares Subject to the Plan

Subject to adjustment as provided in Section 10, the total number of Shares
available for issuance under the Plan (the “Plan Share Limit”) shall be equal to
36,507,447, of which, no more than 31,292,097 may be issued in the form of
Restricted Stock or Other Stock-Based Awards payable in Shares and no more than
3,129,209 may be issued with respect to ISOs. The maximum aggregate number of
Shares with respect to which Awards may be granted during a calendar year, net
of any Shares which are subject to Awards (or portions thereof) which, during
such year, terminate or lapse without payment of consideration, shall be equal
to 1.5% of the number of Shares outstanding on December 31 of the preceding
calendar year. The maximum number of Shares with respect to which Awards may be
granted during a calendar year to any Participant shall be 2,607,674 in the case
of Options or SARs, 1,043,069 in the case of Restricted Stock and 1,043,069 in
the case of Other Stock-Based Awards; provided that the maximum number of Shares
with respect to which Awards may be granted during a calendar year to any
Participant shall be 2,607,674. In the case of Awards that are settled in cash
based on the Fair Market Value of a Share, the maximum aggregate amount of cash
that may be paid pursuant to Awards granted in a calendar year to any
Participant shall be equal to the Fair Market Value of a Share as of the
relevant grant date multiplied by the maximum number of Shares with respect to
which Awards may be granted during a calendar year to any Participant.

The number of Shares available for issuance under the Plan shall be reduced by
the full number of Shares covered by Awards granted under the Plan (including,
without limitation, the full number of Shares covered by any SAR, regardless of
whether any such SAR or other Award covering Shares under the Plan is ultimately
settled in cash or by delivery of Shares); provided, however, that the number of
Shares covered by Awards (or portions thereof) that are forfeited or that
otherwise terminate or lapse without the payment of consideration in respect
thereof shall again become available for issuance under the Plan; and provided
further that any Shares that are forfeited after the actual issuance of such
Shares to a Participant under the Plan shall not become available for
re-issuance under the Plan.

 

4. Administration

(a)         The Plan shall be administered by the Committee, which may delegate
its duties and powers in whole or in part to any subcommittee thereof consisting
solely of at least two individuals who are intended to qualify as “independent
directors” within the meaning of the rules of the NYSE or, if the Shares are no
longer listed on the NYSE, the rules of such other national securities exchange
or quotation system

 

3



--------------------------------------------------------------------------------

on which the Shares then have their primary listing or quotation, “non-employee
directors” within the meaning of Rule 16b-3 under the Act and, to the extent
required by Section 162(m), “outside directors” within the meaning thereof. In
addition, to the extent permitted or not prohibited by the Delaware General
Corporation Law, the Committee may delegate the authority to grant Awards under
the Plan to any employee or group of employees of the Company or an Affiliate;
provided that such delegated authority shall not include the authority to grant
Awards to any individual who is subject to Section 16 of the Act and any grants
made pursuant to such delegated authority are consistent with guidelines
established by the Committee from time to time.

(b)         The Committee shall have the full power and authority to make, and
establish the terms and conditions of, any Award to any person eligible to be a
Participant, consistent with the provisions of the Plan, and to waive any such
terms and conditions at any time (including, without limitation, accelerating or
waiving any vesting conditions, subject to Sections 8(a) and 9(a)).

(c)         Subject to the restrictions on “repricing” of Options and SARs as
set forth in Section 5(b), Awards may, in the discretion of the Committee, be
granted under the Plan in assumption of, or in substitution for, outstanding
awards previously granted by the Company or any of its Affiliates or a company
acquired by the Company or any of its Affiliates or with which the Company or
any of its Affiliates combines (“Substitute Awards”). The number of Shares
underlying any Substitute Awards shall be counted against the Plan Share Limit;
provided, however, that Substitute Awards issued in connection with the
assumption of, or in substitution for, outstanding awards previously granted by
an entity that is acquired by the Company or any of its Affiliates or with which
the Company or any of its Affiliates combines shall not be counted against the
Plan Share Limit; provided further, however, that Substitute Awards issued in
connection with the assumption of, or in substitution for, outstanding stock
options intended to qualify for special tax treatment under Sections 421 and 422
of the Code that were previously granted by an entity that is acquired by the
Company or any of its Affiliates or with which the Company or any of its
Affiliates combines shall be counted against the maximum aggregate number of
Shares available for ISOs under the Plan.

(d)         The Committee is authorized to interpret the Plan, to establish,
amend and rescind any rules and regulations relating to the Plan, and to make
any other determinations that it deems necessary or desirable for the
administration of the Plan, and may delegate such authority, as it deems
appropriate. The Committee may correct any defect or supply any omission or
reconcile any inconsistency in the Plan in the manner and to the extent the
Committee deems necessary or desirable. Any decision of the Committee in the
interpretation and administration of the Plan, as described herein, shall lie
within its sole and absolute discretion and shall be final, conclusive and
binding on all parties concerned (including, but not limited to, Participants
and their successors).

(e)         The Committee shall require payment of any amount it may determine
to be necessary to withhold for federal, state, local or other taxes as a result
of the exercise, grant, vesting or payout of an Award. Unless the Committee
specifies otherwise, the Participant may elect to pay a portion or all of such
withholding taxes by (a) delivery of Shares or (b) having Shares withheld by the
Company with a Fair Market Value equal to the minimum statutory withholding rate
from any Shares that would have otherwise been received by the Participant.

 

5. Limitations

(a)         No Award may be granted under the Plan after August 31, 2017, but
Awards granted prior to such date may extend beyond that date.

(b)         Notwithstanding any provision herein to the contrary, the repricing
of an Option or SAR, once granted hereunder, is prohibited without the prior
approval of the Company’s stockholders. For this purpose, a “repricing” means
any of the following (or any other action that has the same effect as any of the
following): (i) changing the terms of an Option or SAR to lower its exercise
price other than a decrease in exercise price that occurs as a result of an
adjustment made in connection with a change in capitalization or similar change
in the outstanding Shares pursuant to Section 10(a) below; (ii) any other action
that is treated as a “repricing” under U.S. generally accepted accounting
principles; and (iii) repurchasing for cash or canceling an Option or SAR at a
time when its exercise price is greater than the Fair Market Value of the

 

4



--------------------------------------------------------------------------------

underlying Shares in exchange for another Award, unless the cancellation and
exchange occurs in connection with a change in capitalization or similar change
in the outstanding Shares permitted under Section 10(a) below. Any such
cancellation and exchange described in clause (iii) (other than in connection
with a change permitted under Sections 10(a) and 10(b) below) will be considered
a “repricing” regardless of whether it is treated as a “repricing” under U.S.
generally accepted accounting principles and regardless of whether it is
voluntary on the part of the Participant.

(c)         With respect to any Awards granted to a Participant who is a
non-employee member of the Board at the time of grant, such Awards shall be made
pursuant to formulas established by the Board in advance of such grant. Any such
Awards shall be made at the time such a Participant first becomes a member of
the Board and, thereafter, on an annual basis at or following the annual meeting
of stockholders. Such formulas may include any one or more of the
following: (i) a fixed number of Options or SARs or a number of Options
determined by reference to a fixed dollar amount (calculated based on the Fair
Market Value of a Share on the date of grant and the Black-Scholes methodology
for valuing Options and SARs), (ii) a fixed number of Shares of Restricted Stock
or a number of Shares of Restricted Stock determined by reference to a fixed
dollar amount (calculated based on the Fair Market Value of a Share on the date
of grant), and (iii) Other Stock-Based Awards determined either by reference to
a fixed number of Shares or to a fixed dollar amount (calculated based on the
Fair Market Value of a Share on the date of grant).

 

6. Terms and Conditions of Options

Options granted under the Plan shall be, as determined by the Committee,
nonqualified or incentive stock options for federal income tax purposes, as
evidenced by the related Award agreements, and shall be subject to the foregoing
and the following terms and conditions and to such other terms and conditions,
not inconsistent therewith, as the Committee shall determine, and as evidenced
by the related Award agreement:

(a)         Option Price. The Option Price per Share shall be determined by the
Committee, but shall not be less than 100% of the Fair Market Value of a Share
on the date an Option is granted.

(b)         Exercisability. Options granted under the Plan shall be exercisable
at such time and upon such terms and conditions as may be determined by the
Committee, but in no event shall an Option be exercisable more than ten years
after the date it is granted, except as may be provided pursuant to Section 15.

(c)         Exercise of Options. Except as otherwise provided in the Plan or in
an Award agreement, an Option may be exercised for all, or from time to time any
part, of the Shares for which it is then exercisable. For purposes of this
Section 6, the exercise date of an Option shall be the date a notice of exercise
is received by the Company, together with provision for payment of the full
purchase price in accordance with this Section 6(c). The purchase price for the
Shares as to which an Option is exercised shall be paid to the Company, as
designated by the Committee, pursuant to one or more of the following methods:
(i) in cash or its equivalent (e.g., by check); (ii) in Shares having a Fair
Market Value equal to the aggregate Option Price for the Shares being purchased
and satisfying such other requirements as may be imposed by the Committee;
(iii) partly in cash and partly in such Shares or (iv) if there is a public
market for the Shares at such time, through the delivery of irrevocable
instructions to a broker to sell Shares obtained upon the exercise of the Option
and to deliver promptly to the Company an amount out of the proceeds of such
sale equal to the aggregate Option Price for the Shares being purchased. No
Participant shall have any rights to dividends or other rights of a stockholder
with respect to Shares subject to an Option until the Shares are issued to the
Participant.

(d)         ISOs. The Committee may grant Options under the Plan that are
intended to be ISOs. Such ISOs shall comply with the requirements of Section 422
of the Code (or any successor section thereto). No ISO may be granted to any
Participant who, at the time of such grant, owns more than 10% of the total
combined voting power of all classes of stock of the Company or of any
Subsidiary, unless (i) the Option Price for such ISO is at least 110% of the
Fair Market Value of a Share on the date the ISO is granted and (ii) the date on
which such ISO terminates is a date not later than the day preceding the fifth
anniversary of the date on which the ISO is granted. ISOs may be granted only to
employees of the

 

5



--------------------------------------------------------------------------------

Company or any Subsidiary. Any Participant who disposes of Shares acquired upon
the exercise of an ISO either (i) within two years after the date of grant of
such ISO or (ii) within one year after the transfer of such Shares to the
Participant, shall notify the Company of such disposition and of the amount
realized upon such disposition. All Options granted under the Plan are intended
to be nonqualified stock options, unless the applicable Award agreement
expressly states that the Option is intended to be an ISO. If an Option is
intended to be an ISO, and if for any reason such Option (or portion thereof)
shall not qualify as an ISO, then, to the extent of such nonqualification, such
Option (or portion thereof) shall be regarded as a nonqualified stock option
granted under the Plan; provided that such Option (or portion thereof) otherwise
complies with the Plan’s requirements relating to nonqualified stock options. In
no event shall any member of the Committee, the Company or any of its Affiliates
(or their respective employees, officers or directors) have any liability to any
Participant (or any other person) due to the failure of an Option to qualify for
any reason as an ISO.

(e)         Attestation. Wherever in the Plan or any agreement evidencing an
Award a Participant is permitted to pay the exercise price of an Option or taxes
relating to the exercise of an Option by delivering Shares, the Participant may,
subject to procedures satisfactory to the Committee, satisfy such delivery
requirement by presenting proof of beneficial ownership of such Shares, in which
case the Company shall treat the Option as exercised without further payment
and/or shall withhold such number of Shares from the Shares acquired by the
exercise of the Option, as appropriate.

 

7. Terms and Conditions of SARs

(a)         Grants. The Committee may grant (i) a SAR independent of an Option
or (ii) a SAR in connection with an Option, or a portion thereof. A SAR granted
pursuant to clause (ii) of the preceding sentence (A) may be granted at the time
the related Option is granted or at any time prior to the exercise or
cancellation of the related Option, (B) shall cover the same number of Shares
covered by the Option (or such lesser number of Shares as the Committee may
determine) and (C) shall be subject to the same terms and conditions as such
Option except for such additional limitations as are contemplated by this
Section 7 (or such additional limitations as may be included in an Award
agreement).

(b)         Terms. The exercise price per Share of a SAR shall be an amount
determined by the Committee but in no event shall such amount be less than 100%
of the Fair Market Value of a Share on the date the SAR is granted; provided,
however, that notwithstanding the foregoing in the case of a SAR granted in
conjunction with an Option, or a portion thereof, the exercise price may not be
less than the Option Price of the related Option. Each SAR granted independent
of an Option shall entitle a Participant upon exercise to an amount equal to
(i) the excess of (A) the Fair Market Value on the exercise date of one Share
over (B) the exercise price per Share, times (ii) the number of Shares covered
by the SAR. Each SAR granted in conjunction with an Option, or a portion
thereof, shall entitle a Participant to surrender to the Company the unexercised
Option, or any portion thereof, and to receive from the Company in exchange
therefor an amount equal to (i) the excess of (A) the Fair Market Value on the
exercise date of one Share over (B) the Option Price per Share, times (ii) the
number of Shares covered by the Option, or portion thereof, which is
surrendered. Payment shall be made in Shares or in cash, or partly in Shares and
partly in cash (any such Shares valued at such Fair Market Value), all as shall
be determined by the Committee. SARs may be exercised from time to time upon
actual receipt by the Company of written notice of exercise stating the number
of Shares with respect to which the SAR is being exercised. The date a notice of
exercise is received by the Company shall be the exercise date. No fractional
Shares will be issued in payment for SARs, but instead cash will be paid for a
fraction or, if the Committee should so determine, the number of Shares will be
rounded downward to the next whole Share. No Participant shall have any rights
to dividends or other rights of a stockholder with respect to Shares covered by
SARs until the Shares are issued to the Participant.

(c)         Limitations. The Committee may impose, in its discretion, such
conditions upon the exercisability of SARs as it may deem fit, but in no event
shall a SAR be exercisable more than ten years after the date it is granted,
except as may be provided pursuant to Section 15.

 

6



--------------------------------------------------------------------------------

8. Restricted Stock

(a)         Grant. Subject to the provisions of the Plan, the Committee shall
determine the number of Shares of Restricted Stock to be granted to each
Participant, the duration of the period during which, and the conditions, if
any, under which, the Restricted Stock may be forfeited to the Company, and the
other terms and conditions of such Awards. Notwithstanding any other provision
of the Plan, (i) Awards of Restricted Stock that are subject to time-based
vesting, but not performance-based vesting (other than an Award of Restricted
Stock relating to Shares in the Unrestricted Pool) shall not fully vest until
the completion of a vesting period of at least three years from the date of
grant, subject to earlier vesting in whole or in part in the event of a Change
in Control or the death, disability or other termination of the Participant’s
Employment, and (ii) Awards of Restricted Stock that are subject to vesting upon
the attainment of performance objectives shall have a minimum performance period
of one year. An Award of Restricted Stock that relates to Shares in the
Unrestricted Pool shall be subject to vesting over such period as the Committee
shall specify.

(b)         Transfer Restrictions. Shares of Restricted Stock may not be sold,
assigned, transferred, pledged or otherwise encumbered, except as provided in
the Plan or the applicable Award agreement. Shares of Restricted Stock may be
evidenced in such manner as the Committee shall determine in its sole
discretion. If certificates representing Shares of Restricted Stock are
registered in the name of the applicable Participant, the Company may, at its
discretion, retain physical possession of such certificates until such time as
all applicable restrictions have lapsed. After the lapse of the restrictions
applicable to such Shares of Restricted Stock, the Company shall deliver a
certificate or other evidence of ownership of the Shares to the Participant.

(c)         Dividends. Dividends paid on any Shares of Restricted Stock may be
paid directly to the Participant, withheld by the Company subject to vesting of
the Shares of Restricted Stock pursuant to the terms of the applicable Award
agreement, or may be reinvested in additional Shares of Restricted Stock, as
determined by the Committee in its sole discretion; provided that, for Shares of
Restricted Stock that are subject to vesting upon the attainment of a
performance goal, dividends may be withheld and paid only with respect to those
Shares of Restricted Stock for which the Committee certifies that the
performance goal has been met and the Restricted Stock vests. Unless the
applicable Award agreement provides otherwise and subject to Section 19,
dividends that have been withheld until the Shares of Restricted Stock have
vested shall be paid within 60 days after the certification is made by the
Committee.

(d)         Performance-Based Grants. Notwithstanding anything to the contrary
herein, certain Shares of Restricted Stock granted under this Section 8 may, at
the discretion of the Committee, be granted in a manner that is intended to be
deductible by the Company under Section 162(m). The restrictions applicable to
such Restricted Stock shall lapse based wholly or partially on the attainment of
written performance goals approved by the Committee for a performance period of
not less than one year established by the Committee (i) while the outcome for
that performance period is substantially uncertain and (ii) no more than 90 days
after the commencement of the performance period to which the performance goal
relates. The performance goals, which must be objective, shall be based on one
or more of the criteria set forth in Section 9(b) below. The criteria may relate
to the Company, one or more of its Affiliates or one or more of its or their
divisions or units, or any combination of the foregoing, and may be applied on
an absolute basis and/or be relative to one or more peer group companies or
indices, or any combination thereof, all as the Committee shall determine. In
addition, to the extent consistent with Section 162(m), the performance goals
may be calculated with such adjustments as the Committee deems appropriate in
its sole discretion to exclude the effects of extraordinary, unusual or
nonrecurring items and to reflect other factors that the Committee deems
appropriate, including without limitation, (i) gains or losses on the
disposition of a business, (ii) changes in tax or accounting regulations or
laws, (iii) the effects of a merger or acquisition, (iv) asset write-downs,
(v) litigation judgments or settlements, and (vi) restructuring or severance
charges. The Committee shall determine whether, with respect to a performance
period, the applicable performance goals have been met with respect to a given
Participant and, if they have, shall so certify prior to the release of the
restrictions on the Shares. No such restrictions shall lapse for such
performance period until such certification is made by the Committee. Unless the
Committee otherwise provides in an Award agreement, any related dividend
equivalents that have vested shall be paid within 60 days after such
certification is made by the Committee.

 

7



--------------------------------------------------------------------------------

9. Other Stock-Based Awards

(a)         Generally. The Committee, in its sole discretion, may grant or sell
Awards of Shares and Awards that are valued in whole or in part by reference to,
or are otherwise based on the Fair Market Value of, Shares (“Other Stock-Based
Awards”), including, but not limited to, Shares awarded as a bonus and not
subject to any restrictions or conditions, Shares in payment of the amounts due
under an incentive or performance plan sponsored or maintained by the Company or
an Affiliate, restricted stock units, performance stock units, dividend
equivalent units, stock equivalent units, and deferred stock units. Such Other
Stock-Based Awards shall be in such form, and dependent on such conditions, as
the Committee shall determine, including, without limitation, the right to
receive, or vest with respect to, one or more Shares (or the equivalent cash
value of such Shares) upon the completion of a specified period of service, the
occurrence of an event and/or the attainment of performance objectives. Other
Stock-Based Awards may be granted alone or in addition to any other Awards
granted under the Plan. Subject to the provisions of the Plan, the Committee
shall determine the number of Shares to be awarded to a Participant under (or
otherwise related to) such Other Stock-Based Awards; whether such Other
Stock-Based Awards shall be settled in cash, Shares or a combination of cash and
Shares; and all other terms and conditions of such Awards (including, without
limitation, the vesting provisions thereof and provisions ensuring that all
Shares so awarded and issued shall be fully paid and non-assessable).
Notwithstanding any other provision of the Plan, (i) Other Stock-Based Awards
settled in Shares that are subject to time-based vesting, but not
performance-based vesting (other than an Award that relates to Shares in the
Unrestricted Pool), shall not fully vest until the completion of a vesting
period of at least three years from the date of grant, subject to earlier
vesting in whole or in part in the event of a Change in Control or the death,
disability or other termination of the Participant’s Employment, and (ii) Other
Stock-Based Awards settled in Shares that are subject to vesting upon the
attainment of performance objectives shall have a minimum performance period of
one year, and dividend equivalents for such Other Stock-Based Awards that are
subject to the attainment of performance objectives may be accrued and paid only
with respect to the Shares for which the performance objective is certified by
the Committee as having been achieved. Other Stock-Based Awards that are subject
to time-based vesting, but not performance-based vesting, and that relate to
Shares in the Unrestricted Pool shall be subject to vesting over such period as
the Committee shall specify. Unless the applicable Award agreement provides
otherwise and subject to Section 19, Other Stock-Based Awards shall be settled
within 60 days following the end of the year in which such Awards vest.

(b)         Performance-Based Awards. Notwithstanding anything to the contrary
herein, certain Other Stock-Based Awards granted under this Section 9 may be
granted in a manner which is intended to be deductible by the Company under
Section 162(m) (“Performance-Based Awards”). A Participant’s Performance-Based
Award shall be determined based on the attainment of written performance goals
approved by the Committee for a performance period of not less than one year
established by the Committee (i) while the outcome for that performance period
is substantially uncertain and (ii) no more than 90 days after the commencement
of the performance period to which the performance goal relates. The performance
goals, which must be objective, shall be based on one or more of the following
criteria: (i) operating income before depreciation and amortization (“OIBDA”),
including adjusted OIBDA; (ii) operating income, including adjusted operating
income; (iii) net income, including adjusted net income; (iv) earnings per
share, including adjusted earnings per share; (v) return on stockholders’
equity; (vi) revenues or sales; (vii) free cash flow; (viii) return on invested
capital, including adjusted return on invested capital; (ix) total stockholder
return; (x) cash flow from operations; (xi) stock price; (xii) margins;
(xiii) reductions in expenses; and (xiv) completion or progress on the
achievement of significant transactions, acquisitions, divestitures, and/or
projects or processes. The foregoing criteria may relate to the Company, one or
more of its Affiliates or one or more of its or their divisions or units, or any
combination of the foregoing, and may be applied on an absolute basis and/or be
relative to one or more peer group companies or indices, or any combination
thereof, all as the Committee shall determine. In addition, to the extent
consistent with Section 162(m), the performance goals may be calculated with
such adjustments as the Committee deems appropriate in its sole discretion to
exclude the effects of extraordinary, unusual or nonrecurring items and to
reflect other factors that the Committee deems appropriate, including without
limitation, (i) gains or losses on the disposition of a business, (ii) changes
in tax or accounting regulations or laws, (iii) the effects of a merger or
acquisition, (iv) asset write-downs, (v) litigation judgments or settlements,
and (vi) restructuring or severance charges. The Committee shall determine
whether, with respect to a performance period, the applicable performance goals
have been met with respect to a given Participant

 

8



--------------------------------------------------------------------------------

and, if they have, shall so certify and ascertain the amount of the applicable
Performance-Based Award. No Performance-Based Awards will be paid for such
performance period until such certification is made by the Committee. The amount
of the Performance-Based Award actually paid to a given Participant may be less
than the amount determined by the applicable performance goal formula, at the
discretion of the Committee. Except as otherwise provided in an Award agreement
and subject to Section 19, the amount of the Performance-Based Award determined
by the Committee for a performance period shall be paid to the Participant
within 60 days following such determination by the Committee.

 

10. Adjustments Upon Certain Events

Notwithstanding any other provisions in the Plan to the contrary, the following
provisions shall apply to all Awards granted under the Plan:

(a)         Generally. In the event of any change in the outstanding Shares
(including, without limitation, the value thereof) after the Effective Date by
reason of any Share dividend or split, reorganization, recapitalization, merger,
consolidation, combination, spin-off, combination or exchange of Shares or other
corporate exchange, or any distribution to holders of Shares other than regular
cash dividends, or any transaction similar to the foregoing, the Committee in
its sole discretion and without liability to any person shall make such
substitution or adjustment, if any, as it deems to be equitable (subject to
Section 19), as to (i) the number or kind of Shares or other securities issued
or reserved for issuance pursuant to the Plan or pursuant to outstanding Awards,
(ii) the maximum number of Shares for which Awards (including limits established
for Options or SARs, Restricted Stock or Other Stock-Based Awards) may be
granted during a calendar year to any Participant, (iii) the Option Price of any
Option or exercise price of any SAR and/or (iv) any other affected terms of such
Awards.

(b)         Change in Control. In the event of a Change in Control after the
Effective Date, the Committee may (subject to Section 19), but shall not be
obligated to, (A) accelerate, vest or cause the restrictions to lapse with
respect to, all or any portion of an Award, (B) cancel Awards for fair value (as
determined in the sole discretion of the Committee) which, in the case of
Options and SARs, may equal the excess, if any, of the value of the
consideration to be paid in the Change in Control transaction to holders of the
same number of Shares subject to such Options or SARs (or, if no consideration
is paid in any such transaction, the Fair Market Value of the Shares subject to
such Options or SARs) over the aggregate Option Price of such Options or
exercise price of such SARs, (C) provide for the issuance of substitute Awards
that will substantially preserve the otherwise applicable terms of any affected
Awards previously granted hereunder as determined by the Committee in its sole
discretion, (D) provide that for a period of at least 30 days prior to the
Change in Control, Options shall be exercisable as to all Shares subject thereto
and that upon the occurrence of the Change in Control, such Options shall
terminate and be of no further force and effect or (E) take such other action
with respect to Awards as the Committee shall determine to be appropriate in its
discretion.

 

11. No Right to Employment or Awards

The granting of an Award under the Plan shall impose no obligation on the
Company or any Affiliate to continue the Employment of a Participant and shall
not lessen or affect the Company’s or any Affiliate’s right to terminate the
Employment of such Participant. No Participant or other person shall have any
claim to be granted any Award, and there is no obligation for uniformity of
treatment of Participants, or holders of Awards. The terms and conditions of
Awards and the Committee’s determinations and interpretations with respect
thereto need not be the same with respect to each Participant (whether or not
such Participants are similarly situated).

 

9



--------------------------------------------------------------------------------

12. Successors and Assigns

The Plan shall be binding on all successors and assigns of the Company and a
Participant, including without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant’s creditors.

 

13. Nontransferability of Awards

Unless otherwise determined by the Committee (and subject to the limitation that
in no circumstances may an Award may be transferred by the Participant for
consideration or value), an Award shall not be transferable or assignable by the
Participant otherwise than by will or by the laws of descent and distribution.
An Award exercisable after the death of a Participant may be exercised by the
legatees, personal representatives or distributees of the Participant.

 

14. Amendments or Termination

The Board or the Committee may amend, alter or discontinue the Plan, but no
amendment, alteration or discontinuation shall be made (a) without the approval
of the stockholders of the Company, (i) if such action would (except as is
provided in Section 10(a) of the Plan) increase the total number of Shares
reserved for the purposes of the Plan or increase the maximum number of Shares
of Restricted Stock or Other Stock-Based Awards that may be awarded hereunder,
or the maximum number of Shares for which Awards may be granted to any
Participant, (ii) if stockholder approval for such action is otherwise required
by (A) any applicable law or regulation, (B) the rules of the NYSE or, if the
Shares are not then listed on the NYSE, the rules of such other national
securities exchange or quotation system on which the Shares then have their
primary listing or quotation or (C) Section 162(m) (taking into consideration
the exception provided by Treas. Reg. § 1.162-27(f)(iii)(4)), or (iii) to change
the class of individuals eligible to receive ISOs; (b) without the consent of a
Participant, if such action would diminish any of the rights of the Participant
under any Award theretofore granted to such Participant under the Plan; or
(c) to Section 5(b) of the Plan, relating to repricing of Options or SARs, to
permit such repricing, without the prior approval of the Company’s stockholders;
provided, however, that the Committee may amend the Plan in such manner as it
deems necessary to permit the granting of Awards meeting the requirements of the
Code or other applicable laws.

 

15. International Participants

With respect to Participants who reside or work outside the United States of
America and who are not (and who are not expected to be) “covered employees”
within the meaning of Section 162(m) of the Code, the Committee may, in its sole
discretion, amend the terms of the Plan or Awards with respect to such
Participants in order to address differences in local law or tax policies or to
obtain more favorable tax or other treatment for a Participant, the Company or
an Affiliate.

 

16. Other Benefit Plans

All Awards shall constitute a special incentive payment to the Participant and
shall not be taken into account in computing the amount of salary or
compensation of the Participant for the purpose of determining any benefits
under any pension, retirement, profit sharing, bonus, life insurance or other
benefit plan of the Company or under any agreement between the Company and the
Participant, unless such plan or agreement specifically provides otherwise.

 

10



--------------------------------------------------------------------------------

17. Choice of Law

The Plan shall be governed by and construed in accordance with the laws of the
State of New York without regard to conflicts of laws and, except as otherwise
provided in the pertinent Award agreement, any and all disputes between a
Participant and the Company or any Affiliate relating to an Award shall be
brought only in a state or federal court of competent jurisdiction sitting in
Manhattan, New York.

 

18. Effectiveness of the Plan

The Plan shall be effective as of the Effective Date, subject to the approval of
the stockholders of the Company.

 

19. Section 409A

It is intended that the provisions of the Plan comply with Section 409A, and all
provisions of the Plan shall be construed and interpreted in a manner consistent
with the requirements for avoiding taxes or penalties under Section 409A.

No Participant or the creditors of a Participant shall have the right to subject
any deferred compensation (within the meaning of Section 409A) payable under the
Plan to any anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment or garnishment. Except as permitted under Section 409A,
any deferred compensation (within the meaning of Section 409A) payable to any
Participant or for the benefit of any Participant under the Plan may not be
reduced by, or offset against, any amount owing by any such Participant to the
Company or any of its Affiliates.

Notwithstanding any other provisions in the Plan or any Award agreement to the
contrary, in the event that it is reasonably determined by the Company that, as
a result of Section 409A, payments in respect of any Award under the Plan may
not be made at the time contemplated by the terms of the Plan or the relevant
Award agreement, as the case may be, without causing the Participant holding
such Award to be subject to taxation under Section 409A, the Company will make
such payment on the first day that would not result in the Participant incurring
any tax liability under Section 409A. If, at the time of a Participant’s
separation from service (within the meaning of Section 409A), (A) such
Participant shall be a specified employee (within the meaning of Section 409A
and using the identification methodology selected by the Company from time to
time) and (B) the Company shall make a good faith determination that an amount
payable pursuant to an Award constitutes deferred compensation (within the
meaning of Section 409A), the payment of which is required to be delayed
pursuant to the six-month delay rule set forth in Section 409A in order to avoid
taxes or penalties under Section 409A, then the Company shall not pay such
amount on the otherwise scheduled payment date but shall instead pay it on the
first business day after such six-month period. Such amount shall be paid
without interest, unless otherwise determined by the Committee, in its sole
discretion, or as otherwise provided in any applicable employment agreement
between the Company and the relevant Participant. To the extent any amount made
under the Plan to which Section 409A applies is payable in two or more
installments, each installment payment shall be treated as a separate and
distinct payment for purposes of Section 409A.

Notwithstanding any provision of the Plan to the contrary, in light of the
uncertainty with respect to the proper application of Section 409A, the Company
reserves the right to make amendments to any Award as the Company deems
necessary or desirable to avoid the imposition of taxes or penalties under
Section 409A. In any case, a Participant shall be solely responsible and liable
for the satisfaction of all taxes and penalties that may be imposed on such
Participant or for such Participant’s account in connection with an Award
(including any taxes and penalties under Section 409A), and neither the Company
nor any of its Affiliates shall have any obligation to indemnify or otherwise
hold such Participant harmless from any or all of such taxes or penalties.

 

11